DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in present application No. 16/993,875 filed 08/14/2020.

Information Disclosure Statement
The information disclosure statement 08/14/2020 has been submitted for consideration by the Office. It has been placed in the application file and the information referred to therein has been considered.

Allowable Subject Matter
Claims 5, 13, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 12, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Refai-Ahmed et al. (US 2012/0098119 A1). 
           Regarding claim 1, Refai-Ahmed discloses (in Fig. 1 and Fig. 2) an electronic card (See paragraph 0026) comprising: a substrate [20]; an electronic device [15] bonded to the substrate [20] via a solder bump [75], and configured to include a first ceiling [upper surface of semiconductor chip 15]; and a cover [35] fixed to the substrate [20], provided over the electronic device [15], and configured to include a second ceiling [90] that faces the first ceiling [upper surface of semiconductor chip 15], wherein the first ceiling [upper surface of semiconductor chip 15] or the second ceiling [90] is provided with an annular member [25] extending in a facing direction of the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90], the annular member [25] forming an annular shape along a circumferential direction of the first ceiling [upper surface of semiconductor chip 15], wherein the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90] form a gap between the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90] filled with a filling material [45] inside the annular member [25], and wherein [90] includes a through hole [50] at a position that overlaps the filling material [45] when viewed in a plan view (See Fig. 2) of the second ceiling [90].

           Regarding claim 2, Refai-Ahmed, as applied to claim 1, further discloses (in Fig. 1 and Fig. 2) wherein the cover [35] is duct-shaped.

           Regarding claim 3, Refai-Ahmed, as applied to claim 1, further discloses (in Fig. 2 and Fig. 6) wherein the second ceiling [90] (See Fig. 2) includes a plurality of through-holes [333, 50] (See Fig. 6).

           Regarding claim 6, Refai-Ahmed, as applied to claim 1, further discloses (in Fig. 1 and Fig. 2) wherein the filling material [45] is a thermal bonding material (See paragraph 0024: liquid thermal interface material).

           Regarding claim 7, Refai-Ahmed, as applied to claim 6, further discloses (in Fig. 1 and Fig. 2) wherein the filling material [45] is liquid, semi-liquid, or solid (See paragraph 0024: liquid thermal interface material).

           Regarding claim 12, Refai-Ahmed, as applied to claim 1, further discloses (in Fig. 1 and Fig. 2) wherein the annular member [25] is provided in the second ceiling [90].

          Regarding claim 16, Refai-Ahmed discloses (in Fig. 1 and Fig. 2) a method of manufacturing an electronic card (See paragraph 0026), the method comprising: 
bonding an electronic device [15] to a substrate [20] via a solder bump [75]; providing an annular member [25] that extends in a facing direction of a first ceiling of the electronic device [upper surface of semiconductor chip 15] and a second ceiling [90] that faces the first ceiling [upper surface of semiconductor chip 15] in a cover [35] that is fixed to the substrate [20] and provided over the electronic device [15], the annular member [25] being provided with the first ceiling [upper surface of semiconductor chip 15] or the second ceiling [90], and forming an annular shape along a circumferential direction of the first ceiling [upper surface of semiconductor chip 15]; and filling a filling material [54] in a gap between the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90] inside the annular member [25] through a through-hole [50] formed in the second ceiling [90].

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Refai-Ahmed et al. (US 2012/0098119 A1) in view of Frey et al. (US 5,249,101).
           Regarding claim 4, Refai-Ahmed, as applied to claim 1, wherein the electronic device includes: an electronic component bonded to the substrate via the solder bump; and a heat sink bonded to the electronic component that includes the first ceiling.
           Frey teaches (in single Figure and Column 8, lines 12-16) wherein the electronic device [50 and 120] includes: an electronic component [50] bonded to the substrate [20] via the solder bump [60]; and a heat sink [120] bonded to the electronic component [50] that includes the first ceiling [the top portion of 120].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electronic device of Refai-Ahmed such that the electronic device includes: an electronic component bonded to the substrate via the solder bump; and a heat sink bonded to the electronic component that includes the first ceiling, as taught by Frey, in order to provide heat dissipation of heat generated by the electronic component.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Refai-Ahmed et al. (US 2012/0098119 A1) in view of Hussain et al. (US 2013/0105975 A1).
           Regarding claim 8, Refai-Ahmed, as applied to claim 1, does not disclose 
wherein the annular member is provided in the first ceiling portion.
           Hussain teaches (in Fig. 13 and paragraph 0044) wherein the annular member [35’’’] is provided in the first ceiling portion [upper surface 50 of semiconductor chip 15].
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular member of Refai-Ahmed such that the annular member is provided in the first ceiling portion, as taught by Hussain, in order to serve as a vessel to laterally constrain a thermal interface material and to facilitate the safe handling of a semiconductor chip (as taught by Hussain in paragraph 0046).

          Regarding claim 9, Refai-Ahmed, as applied to claim 8, does not disclose wherein the annular member is a tape material that is annularly wound around the first ceiling along the circumferential direction of the first ceiling.
           However, given that Refai-Ahmed teaches wherein the annular member [35’’’] has flexibility (See paragraph 0033: “The frame 35 is advantageously fabricated from insulating materials that can undergo elastic or plastic deformation when loads are applied by a heat spreader or other device”); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the  the annular member is a tape material that is annularly wound around the first ceiling along the circumferential direction of the first ceiling, as taught by Hussain, in order to provide flexibility such that it is be able to undergo elastic or plastic deformation when loads are applied by a heat spreader or other device (as taught by Hussain in paragraph 0033) and in order to serve as a vessel to laterally constrain a thermal interface material and to facilitate the safe handling of a semiconductor chip (as taught by Hussain in paragraph 0046).

          Regarding claim 10, Refai-Ahmed, as applied to claim 8, does not disclose 
wherein the annular member is a ring member that has elasticity and is mounted in an outer peripheral portion of the first ceiling.
          Hussain teaches (in Fig. 1 and paragraph 0033) wherein the annular member [35] is a ring member that has elasticity (See paragraph 0033: “The frame 35 is advantageously fabricated from insulating materials that can undergo elastic or plastic deformation when loads are applied by a heat spreader or other device”) and is mounted in an outer peripheral portion of the first ceiling [upper surface 50 of semiconductor chip 15].
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular member of Refai-Ahmed such that the annular member is a ring member that has elasticity and is mounted in an outer peripheral portion of the first ceiling, as taught by Hussain, in order to be able to undergo elastic or plastic deformation when loads are applied by a heat (as taught by Hussain in paragraph 0033) and in order to serve as a vessel to laterally constrain a thermal interface material and to facilitate the safe handling of a semiconductor chip (as taught by Hussain in paragraph 0046).

           Regarding claim 11, Refai-Ahmed, as applied to claim 8, does not disclose wherein the annular member has flexibility.
           Hussain teaches (in Fig. 13 and paragraph 0033) wherein the annular member [35’’’] has flexibility (See paragraph 0033: “The frame 35 is advantageously fabricated from insulating materials that can undergo elastic or plastic deformation when loads are applied by a heat spreader or other device”).
           Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular member of Refai-Ahmed such that the annular member has flexibility, as taught by Hussain, in order to be able to undergo elastic or plastic deformation when loads are applied by a heat spreader or other device (as taught by Hussain in paragraph 0033).

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Refai-Ahmed et al. (US 2012/0098119 A1).
          Regarding claim 14, Refai-Ahmed, as applied to claim 12, does not disclose wherein the annular member is a frame-shaped member made of a foam material and having a frame shape.
           However, given that Refai-Ahmed teaches wherein the annular member [35’’’] has flexibility (See paragraph 0033: “The frame 35 is advantageously fabricated from insulating materials that can undergo elastic or plastic deformation when loads are applied by a heat spreader or other device”); therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the annular member of Refai-Ahmed such that the annular member is a frame-shaped member made of a foam material and having a frame shape, as taught by Hussain, in order to provide good thermal insulation and in order to serve as a vessel to laterally constrain a thermal interface material and to facilitate the safe handling of a semiconductor chip (as taught by Hussain in paragraph 0046).

           Regarding claim 17, Refai-Ahmed discloses (in Fig. 1 and Fig. 2) an electronic card (See paragraph 0026) configured to include: a substrate [20], an electronic device [15] bonded to the substrate [20] via a solder bump [75], and configured to include a first ceiling [upper surface of semiconductor chip 15]; and a cover [35] fixed to the substrate [20], provided over the electronic device [15], and configured to include a second ceiling [90] that faces the first ceiling [upper surface of semiconductor chip 15], wherein the first ceiling [upper surface of semiconductor chip 15] or the second ceiling [90] is provided with an annular member [25] extending in a facing direction of the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90], the annular member [25] forming an annular shape along a circumferential direction of the first ceiling [upper surface of semiconductor chip 15], wherein the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90] form a gap between the first ceiling [upper surface of semiconductor chip 15] and the second ceiling [90] filled with a filling material [45] inside the annular member [25], and wherein [90] includes a through hole [50] at a position that overlaps the filling material [45] when viewed in a plan view (See Fig. 2) of the second ceiling [90].
           Refai-Ahmed does not disclose an electronic apparatus comprising: a case configured to include a plurality of slots; and the electronic card to be inserted in a slot of the plurality of slots.
           However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an electronic apparatus comprising: a case configured to include a plurality of slots; and the electronic card to be inserted in a slot of the plurality of slots, in order to house the electronic card and protect it against external damage. 

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERMAN NG whose telephone number is (571)270-3131. The examiner can normally be reached Mon-Fri 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHERMAN NG/Primary Examiner, Art Unit 2847